DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment filed on 7/27/2022.
Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended.
Claim 20 has been cancelled.
Claim 21 has been added.
Claims 1-19 and 21 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to an apparatus (claim 1), computer program product comprising at least one non-transitory computer readable storage medium (claim 8), and method (claim 15) and thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, recite certain methods of organizing human activities related to fundamental economic practices and commercial interactions in the form of advertising, marketing or sales behaviors. The claims recite concepts that focus on setting up and providing promotions to users for purchase and determining the means for fulfillment based on location. Determining order fulfillment options based on location is a fundamental economic practice and allowing merchants to set up promotions, provide the promotions to users, and allowing users to purchase the promotions are operations that embody advertising and marketing or sales behaviors. 
Claims 1, 8, and 15 recite nearly identical limitations. Claim 1 will be held as representative for the analysis with regard to abstract concepts. Each claims additional elements will be evaluated below. The following limitations, when considered individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
in response to receiving merchant approval data from a merchant, cause rendering of a promotion impression to a consumer, in response to receiving promotion purchase data from a consumer, generate a purchase completion indication; subsequent to generating the purchase completion indication, determine a real- time location of the consumer, determine redemption fulfillment data based at least in part on the real-time location of the consumer, retrieve merchant location data comprising merchant retail location data and merchandise storage data; in response to determining that the real-time location of the consumer is not within a predetermined threshold relative to a plurality of redemption merchant locations defined by the merchant retail location data and the merchandise storage location data, associate a shipping option of the redemption fulfillment data with a default selection status and an in-store pickup option of the redemption fulfillment data with a secondary selection status 
The following dependent claim limitations, when considered both individually and as an ordered combination, are further considered as merely descriptive of abstract concepts:
wherein the merchant location data defines a plurality of merchant locations, determine one or more merchant locations from the plurality of merchant locations that are capable of fulfilling promotion redemption based on the purchase completion indication (claims 2, 9, 16); determine a nearest merchant location to the real-time location of the consumer device from the one or more merchant locations as a redemption merchant location (claims 3, 10, 17); route at least one of shipping data or an order preparation trigger notification to the merchant associated with a redemption merchant location (claims 4, 11, 18); transmit redemption data to the consumer, wherein the redemption data comprises one or more of shipping timeline data or return instructions data (claims 5, 12, 19); generate a promotion redemption instrument based on the purchase completion indication; and transmit the promotion redemption instrument to the consumer (claims 6, 13); wherein the promotion redemption instrument comprises one or more of redemption deadline data or redemption instructions data (claims 7, 14); receiver the merchant retail location data and the merchant storage location data from the merchant (claim 21);
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: apparatus  comprising processor and at least one non-transitory memory, computer program product  comprising at least one non-transitory computer readable storage medium, interactive merchant interface comprising at least one graphical display rendered on a merchant device, merchant device, promotion impression user interface, consumer device, and location tracking  by IP address, cell-tower triangulation, GPS, and personal area network. The apparatus comprising processor and non-transitory memory, the computer program product comprising a non-transitory computer readable storage medium, merchant device, and consumer device are merely generic computing devices used as a tool to implement the abstract idea and providing a general link to a computing environment (See MPEP 2106.04(d) I and subsequently 2106.05(f) and 2106.05(h)). The interfaces including the interactive merchant interface and promotion impression user interface do not include any meaningful limitations regarding the actual interfaces themselves or specific interface elements essential to the claimed invention. As presently claims they amount to mere displaying and generic inputting (claim 21). Thus, they too merely amount to applying the abstract concepts using the computing devices as a tool and provide no more than a general link to a computing environment. With regard to the manners of location tracking, the location determining methods rely on well-known methodology at the time of the invention as will be evidenced below and amount to mere data gathering. As a result the examiner finds that such location determining methods are insignificant extra solution activity (See MPEP 2106.04(d) I and subsequently MPEP 2106.05(g)). As a result the examiner finds that the additional elements do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with regard to practical application, the additional elements merely act to implement the abstract idea using generic computing devices as a tool, provide a general link to a computing environment, and amount to extra solution activity. The claims recite generic computing devices used as a tool to implement the abstract idea. Further, the interfaces recited in the claims are generic and do not include any actual elements of an interface let alone something that improves upon interfaces. Further, the location determining mechanisms are insignificant extra solution activity as they rely upon well-known methods at the time of the invention and amount to mere data gathering. Specifically with regard to the location determining methods, the methods articulated in the claims were not invented or improved upon by the invention. The invention merely uses these techniques to gather data which was well-understood, routine, and conventional at the time of the invention. 
(See https://www.sans.org/blog/big-brother-forensics-device-tracking-using-browser-based-artifacts-part-1/ - common location determining techniques including GPS, cell tower triangulation, WIFI positioning, and simple IP address geolocation; “Google Latitude is a free, popular geo-location service. The host device first collects environmental information about itself, including IP address and any GPS, cell tower, and WiFi information available. Google Latitude will perform database lookups using the provided data and return an approximate location.” -2012; https://searchengineland.com/geolocation-core-to-the-local-space-and-key-to-click-fraud-detection-11922 - The best-known method is to take the user’s IP address, which is transmitted with every internet request, and to look up the organization and physical address listed as the owner of that IP address – 2007; https://www.pewinternet.org/2012/05/11/three-quarters-of-smartphone-owners-use-location-based-services/ indicating the overwhelming use of smartphones for providing location based services - 2012;  https://stackoverflow.com/questions/3633879/how-does-web-browser-geolocation-work/18210651 - “Common sources of location information include Global Positioning System (GPS) and location inferred from network signals such as IP address, RFID, WiFi and Bluetooth MAC addresses, and GSM/CDMA cell IDs, as well as user input.” – Aug 2013; http://html5doctor.com/finding-your-position-with-geolocation/ - “A number of different sources are used to attempt to obtain the user’s location, and each has their own varying degree of accuracy. A desktop browser is likely to use WiFi (accurate to 20m) or IP Geolocation which is only accurate to the city level and can provide false positives. Mobile devices tend to use triangulation techniques such as GPS (accurate to 10m and only works outside), WiFi and GSM/CDMA cell IDs (accurate to 1000m). – 2011; https://www.techrepublic.com/blog/web-designer/html5-how-to-implement-the-geolocation-api/ - “Common sources of location information include: Global Positioning System (GPS) locations inferred from network signals such as an IP address, RFID, Wi-Fi and Bluetooth MAC addresses; GSM/CDMA cell IDs; user input” – 2012;)
As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2013/0261792) in view of Johnson (US 2013/0275210) in view of Lutnick et al (US 2012/0191551)

As per claims 1, 8, and 15:

Gupta teaches An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to; A computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to; and a computer implemented method comprising (paragraphs [0061], [0062]):  subsequent to generating the purchase completion indication, determine a real- time location of the consumer device based on one or more of an Internet Protocol (IP) address associated with the consumer device, cell-tower triangulation data associated with the consumer device, global positioning system (GPS) data associated with the consumer device, or a personal area network (PAN) associated with the consumer device  (paragraphs [0052]-[0054], [0064]-[0066] If it is determined that the item being ordered is a high-volume item, a determination is made as to whether the item is available at a pickup location near the customer, as in 405. Determining whether an item is available at a pickup location near a customer may be done in a variety of ways. For example, if a customer is utilizing a mobile computing device that provides positioning information, such as GPS, the system may receive that positioning information along with the customer's order and determine if there is a pickup location within a geographic range of the customer's determined location. In other implementations, the system may ask the customer for their present or planned location, determine location based on the delivery destination of prior orders, determine location based on the IP address associated with the computing device through which the customer is currently placing the order, or any other type of location determination mechanism. If the customer does not want to have the item available for immediate pickup at the identified pickup location, as in 409, if it is determined that the item is not a high-volume item, as in 403, or if it is determined that the item is not available at a pickup location near the customer, as in 405, the example process 400 will provide the customer with other available delivery options, as in 411. Other available delivery options may include, but are not limited to, delivery to a pickup location or delivery to a customer's home. Examiner’s Comment: The order of this limitation happening subsequent to the purchase indication does not distinguish from prior art because no new or unexpected result is achieved by selecting the fulfillment option prior to, concurrently with, or post purchase indication. See MPEP 2144.04 IV C See in re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)) determine redemption fulfillment data based at least in part on the real-time location of the consumer device, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: retrieving merchant location data comprising merchant retail location data  {…} in response to determining that the real-time location of the consumer device is not within a predetermined threshold relative to a plurality of redemption merchant locations defined by {merchant location data}, associate a shipping option of the redemption fulfillment data with a default selection status and an in-store pickup option of the redemption fulfillment data with a secondary selection status (paragraphs [0052]-[0054], [0064]-[0066] If it is determined that the item being ordered is a high-volume item, a determination is made as to whether the item is available at a pickup location near the customer, as in 405. Determining whether an item is available at a pickup location near a customer may be done in a variety of ways. For example, if a customer is utilizing a mobile computing device that provides positioning information, such as GPS, the system may receive that positioning information along with the customer's order and determine if there is a pickup location within a geographic range of the customer's determined location. In other implementations, the system may ask the customer for their present or planned location, determine location based on the delivery destination of prior orders, determine location based on the IP address associated with the computing device through which the customer is currently placing the order, or any other type of location determination mechanism. If the customer does not want to have the item available for immediate pickup at the identified pickup location, as in 409, if it is determined that the item is not a high-volume item, as in 403, or if it is determined that the item is not available at a pickup location near the customer, as in 405, the example process 400 will provide the customer with other available delivery options, as in 411. Other available delivery options may include, but are not limited to, delivery to a pickup location or delivery to a customer's home. The {…} indicate a modification to the claim language to show what is expressly taught by Gupta. Limitations regarding merchant storage locations will be addressed below.)
Gupta does not expressly teach a merchant setting up promotions and allowing a user to purchase said promotions.
Johnson teaches generate an interactive merchant interface comprising at least one graphical display (paragraph [0043] he user interface display 214, shown in FIGS. 2G-H includes a number of input fields 230A-230, where the advertiser may identify demographic data and interest data for a target audience for the advertisement. The target audience may be identified by a geographic location or by a proximity to a particular location, including one or more locations for the advertised business. [0081]; [0091], Fig 2C;  The advertiser creates the advertisement(s) by interacting with the user interface display 208, as shown in FIGS. 2C-D, to input data and upload files at 806.) cause rendering of the interactive merchant interface on a merchant device (paragraph [0043] he user interface display 214, shown in FIGS. 2G-H includes a number of input fields 230A-230, where the advertiser may identify demographic data and interest data for a target audience for the advertisement. The target audience may be identified by a geographic location or by a proximity to a particular location, including one or more locations for the advertised business. [0081]; [0091], Fig 2C;  The advertiser creates the advertisement(s) by interacting with the user interface display 208, as shown in FIGS. 2C-D, to input data and upload files at 806.) in response to receiving merchant approval data via the interactive merchant interface from the merchant device, cause a rendering of a promotion impression user interface on a consumer device (paragraphs [0091]-[0093], [0096] FIG. 9 is a flowchart of a method 900 for publishing targeted advertisements with the TAO system 102. At 902, the TAO system 102 identifies a customer accessing a website or product of a publisher. While the customer is viewing or consuming the content published by the publisher, a request for a targeted advertisement reference 118 is received at the TAO system 102 at 904. At 906, the publisher displays the selected target advertisement and the TAO system 102 determines if the customer "consumes" the advertisement by clicking on the advertisement at 908.) in response to receiving promotion purchase data via the promotion impression user interface from a consumer device, generate a purchase completion indication  (paragraphs [0050], [0096] The TAO system 102 stores data in response to the customer clicking on the selected advertisement. This data is used for further optimization as well as for debiting the advertiser account for the impression. In addition, this data may be used to populate the customers TAO system profile with one or more coupons or rewards, based upon clicking the targeted advertisement. At 910, the TAO system 102 determines if the customer has purchased a product based on the targeted advertisement and debits the advertiser account at 912, if necessary. Another ad types, the offer for sale ad allows the Customer to click on a link within the ad to view more information about a product available for purchase from the advertised business. The customer can purchase the item and have it shipped to their home or pick-up the item in a store.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include creating and purchase of promotions as taught by Johnson in order to generate revenue for retailers or service providers (paragraph [0005]). Further, creating and purchasing promotions is the use of known techniques used to improve similar devices/methods in the same way.
The combination does not expressly teach retrieving merchant location data which includes merchandise storage location data. 
Lutnick teaches {retrieving merchant location data including} merchant storage location data (paragraph [0264] In some embodiments, facilitating a delivery may include facilitating a pickup of one or more goods from a merchant. In some embodiments, a pickup may take place from a merchant where an order is placed. In some embodiments, a pickup may take place elsewhere. For example, in some embodiments, a pickup may take place at another merchant of a same chain that is located closer to the destination of the delivery (e.g., a different Best Buy store than where the customer places the order). In some embodiments, a pickup may take place from a warehouse rather than a store. Some embodiments may include communication regarding the pickup location (e.g., as discussed above such as to a delivery agent). Some embodiments may include determining such a location for pickup. Such a location may be determined based on a desired of a merchant, based on an inventory level, based on a distance of travel between source and destination, and so on.) {determining distance to a pickup location using} merchandise storage location data (paragraph [0264] In some embodiments, facilitating a delivery may include facilitating a pickup of one or more goods from a merchant. In some embodiments, a pickup may take place from a merchant where an order is placed. In some embodiments, a pickup may take place elsewhere. For example, in some embodiments, a pickup may take place at another merchant of a same chain that is located closer to the destination of the delivery (e.g., a different Best Buy store than where the customer places the order). In some embodiments, a pickup may take place from a warehouse rather than a store. Some embodiments may include communication regarding the pickup location (e.g., as discussed above such as to a delivery agent). Some embodiments may include determining such a location for pickup. Such a location may be determined based on a desired of a merchant, based on an inventory level, based on a distance of travel between source and destination, and so on.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include merchant storage data such as a warehouse as taught by Lutnick in order to allow pickup of items for a user based on the shortest travel distance for the user to a location capable of fulfilling the order (paragraph [0264]). Further, including merchant storage locations as pickup places is the use of a known technique used to improve similar devices/methods in the same way.

Gupta, Johnson, and Lutnick teach the limitations of claims 1, 8, and 15. As per claims 2, 9, and 16:

Gupta further teaches wherein the merchant location data defines a plurality of merchant locations, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: determine one or more merchant locations from the plurality of merchant locations that are capable of fulfilling promotion redemption based on the purchase completion indication (paragraphs [0052]-[0054], [0064]-[0066]; Fig. 3; FIG. 3 depicts a block diagram of a group of distributed pickup locations 200(A), 200(B), 200(C), 200(D), 200(E), 200(F) and corresponding geographic ranges 300(A), 300(B), 300(C), 300(D), 300(E), 300(F) typically served by each pickup location 200(A)-200(F), in one implementation. If it is determined that the item being ordered is a high-volume item, a determination is made as to whether the item is available at a pickup location near the customer, as in 405. Determining whether an item is available at a pickup location near a customer may be done in a variety of ways. For example, if a customer is utilizing a mobile computing device that provides positioning information, such as GPS, the system may receive that positioning information along with the customer's order and determine if there is a pickup location within a geographic range of the customer's determined location. If the customer does not want to have the item available for immediate pickup at the identified pickup location, as in 409, if it is determined that the item is not a high-volume item, as in 403, or if it is determined that the item is not available at a pickup location near the customer, as in 405, the example process 400 will provide the customer with other available delivery options, as in 411. Other available delivery options may include, but are not limited to, delivery to a pickup location or delivery to a customer's home.)
	

Gupta, Johnson, and Lutnick teach the limitations of claims 2, 9, and 16. As per claims 3, 10, and 17:

Gupta further teaches wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: determine a nearest merchant location to the real-time location of the consumer device from the one or more merchant locations as a redemption merchant location (paragraphs [0052]-[0054], [0064]-[0066]; Fig. 3; FIG. 3 depicts a block diagram of a group of distributed pickup locations 200(A), 200(B), 200(C), 200(D), 200(E), 200(F) and corresponding geographic ranges 300(A), 300(B), 300(C), 300(D), 300(E), 300(F) typically served by each pickup location 200(A)-200(F), in one implementation. If it is determined that the item being ordered is a high-volume item, a determination is made as to whether the item is available at a pickup location near the customer, as in 405. Determining whether an item is available at a pickup location near a customer may be done in a variety of ways. For example, if a customer is utilizing a mobile computing device that provides positioning information, such as GPS, the system may receive that positioning information along with the customer's order and determine if there is a pickup location within a geographic range of the customer's determined location. If the customer does not want to have the item available for immediate pickup at the identified pickup location, as in 409, if it is determined that the item is not a high-volume item, as in 403, or if it is determined that the item is not available at a pickup location near the customer, as in 405, the example process 400 will provide the customer with other available delivery options, as in 411. Other available delivery options may include, but are not limited to, delivery to a pickup location or delivery to a customer's home.)
	

Gupta, Johnson, and Lutnick teach the limitations of claims 1, 8, and 15. As per claims 5, 12, and 19:

Gupta further teaches wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: transmit redemption data to the consumer device, wherein the redemption data comprises one or more of shipping timeline data or return instructions data (paragraph [0121], [0124] In some examples, the customer may initiate the return on an e-commerce website or other purchasing location and the item to be returned may be packed in a shipping package and labeled for return to the seller. In other examples, the customer may initiate the return by interacting with the user interface 211 of the control station 201 to identify the item, obtain return information, and prepare the item for return via the pickup location. Once an associated storage compartment has been opened, instructions for retrieving the items from the open storage compartment and placing those items into a delivery container for return or reallocation are provided, as in 1411. For example, instructions may be provided via the display 213 of the control station 201, wirelessly transmitted to a handheld device utilized by the individual, or through any other communication channel. In addition to issuing instructions for moving the items from the open storage compartment to a delivery container for return or reallocation, the process may also include actively monitoring the opened storage compartment to confirm that the items are removed from the open storage compartment.)

Gupta, Johnson, and Lutnick teach the limitations of claims 1 and 8. As per claims 6 and 13:

Gupta further teaches wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: generate a promotion redemption instrument based on the purchase completion indication; and transmit the promotion redemption instrument to the consumer device (paragraph [0069], [0087],  Upon associating the customer's order for that item with the storage compartment at the identified pickup location, as in 413, a message is delivered to the customer that the ordered item is available for pickup, as in 415. The message may be delivered using any type of communication means, such as e-mail, telephone, text message, etc. In addition to identifying that the item(s) is available for pickup, the message may also include a location or address of the pickup location, directions to the pickup location, hours of operation, a unique identifier that is to be used to obtain access to the items securely stored in the storage compartment at the pickup location, and/or a summary or list of the items ordered that are available for pickup. The message to the customer may be delivered from the pickup location 200 or from a remote computing system, such as an order management system.)

Gupta, Johnson, and Lutnick teach the limitations of claim 6 and 13. As per claims 7 and 14:

Gupta further teaches wherein the promotion redemption instrument comprises one or more of redemption deadline data or redemption instructions data (paragraph [0069], [0087] Upon associating the customer's order for that item with the storage compartment at the identified pickup location, as in 413, a message is delivered to the customer that the ordered item is available for pickup, as in 415. The message may be delivered using any type of communication means, such as e-mail, telephone, text message, etc. In addition to identifying that the item(s) is available for pickup, the message may also include a location or address of the pickup location, directions to the pickup location, hours of operation, a unique identifier that is to be used to obtain access to the items securely stored in the storage compartment at the pickup location, and/or a summary or list of the items ordered that are available for pickup. The message to the customer may be delivered from the pickup location 200 or from a remote computing system, such as an order management system.)

Gupta, Johnson, and Lutnick teach the limitations of claim 1. As per claim 21:

Johnson further teaches receive merchant {location data} from the merchant device via the interactive merchant  interface  (paragraph [0043] The user interface display 214, shown in FIGS. 2G-H includes a number of input fields 230A-230, where the advertiser may identify demographic data and interest data for a target audience for the advertisement. The target audience may be identified by a geographic location or by a proximity to a particular location, including one or more locations for the advertised business. [0081]; [0091], Fig 2C;  The advertiser creates the advertisement(s) by interacting with the user interface display 208, as shown in FIGS. 2C-D, to input data and upload files at 806.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include creating and purchase of promotions as taught by Johnson in order to generate revenue for retailers or service providers (paragraph [0005]). Further, creating and purchasing promotions is the use of known techniques used to improve similar devices/methods in the same way.
Lutnick further teaches {where location data includes} merchant storage location data  (paragraph [0264] In some embodiments, facilitating a delivery may include facilitating a pickup of one or more goods from a merchant. In some embodiments, a pickup may take place from a merchant where an order is placed. In some embodiments, a pickup may take place elsewhere. For example, in some embodiments, a pickup may take place at another merchant of a same chain that is located closer to the destination of the delivery (e.g., a different Best Buy store than where the customer places the order). In some embodiments, a pickup may take place from a warehouse rather than a store. Some embodiments may include communication regarding the pickup location (e.g., as discussed above such as to a delivery agent). Some embodiments may include determining such a location for pickup. Such a location may be determined based on a desired of a merchant, based on an inventory level, based on a distance of travel between source and destination, and so on.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include merchant storage data such as a warehouse as taught by Lutnick in order to allow pickup of items for a user based on the shortest travel distance for the user to a location capable of fulfilling the order (paragraph [0264]). Further, including merchant storage locations as pickup places is the use of a known technique used to improve similar devices/methods in the same way.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2013/0261792) in view of Johnson (US 2013/0275210) in view of Lutnick et al (US 2012/0191551) in view of Clare et al (US 10,078,861)


Gupta, Johnson, and Lutnick teach the limitations of claims 1, 8, and 15. As per claims 4, 11, and 18:

Clare teaches wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: route at least one of shipping data or an order preparation trigger notification to the merchant device associated with a  redemption merchant location (Cl LI 6-22-C3L15 As discussed herein, the disclosed methods and apparatus may provide a hands-free drive-through experience for the customer. For example, a customer may submit a customer order to a central server. In some implementations, the customer order may include a selected store location. Additionally, in some implementations, the customer may pre-pay for the customer order. For example, the customer order may include payment confirmation. The customer order may be routed to a local store server at the selected store location. The customer may then drive to the selected store location for order pick-up. One or more background processes on the mobile device of the customer may detect a proximity signal transmitted by a proximity device at the selected store location. The mobile device of the customer may invoke a mobile application and transmit an order activation signal. The customer order may be activated at the local store server at the selected store location for further processing. The customer may drive up to the drive-through window and pick up the customer order.)
 It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include notification alerts as taught by Clare in order to provide a centralized customer order processing system with automatic detection of customer arrival at an order pick-up location, and more particularly, to providing a centralized customer order processing system based on determining proximity to an order pick-up location (Cl L8-13) and to increase efficiency of customer order processing and provide optimal customer satisfaction (Cl 2L31 -Cl 3L9) Further, adding pickup notification alerts to the combination amounts to use of a known technique to improve similar methods/devices in the same way.

Response to Arguments

Applicant’s arguments with regard to previous rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment.
The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. Applicant argues there is no advertising, marketing or sales activities” including in the claims. The examiner respectfully disagrees. The claims very clearly describe a merchant setting up a promotion which in turn provides an impression to a user who then purchases the promotion. Such activity is at minimum setting up an advertisement, sending the advertisement, and having a user make a purchase with regard to the advertisement.
 Further, with regard to the interfaces, nothing in the claims can be considered an improvement to an interface. The interfaces as presently claimed are generic and amount to mere displaying and inferred inputting. The claims recite no specific interface elements that improve the interface itself. The mere inclusion of generic interfaces is not considered practical application nor does it prevent the claims from being considered as directed to abstract ideas. Further, the inclusion of the generic interfaces, when considered in combination with the other elements identified above, fails to provide any meaningful limits on practicing the abstract idea.
With regard to inventive concept the examiner respectfully disagrees. The amendments of merely adding another type of data to analyze does not provide an inventive concept with regard to the additional elements. No technology or technical field is improved by adding generic interfaces and analyzing merchant storage location as another consideration for where a user may or may not pick up an order. The merchant storage location data does not change the technology and the mere inclusion of this data is simply part of the abstract idea.
As a result such rejections have been maintained.


Conclusion

Though not presently relied upon the following prior art is considered relevant:

Yu et al (US 2012/0179582) – [0017] interface for pickup and shipping options
Ku (US 2012/0116922) – [0006] – allow user to pickup goods at merchant location if distance between warehouse and user is short

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688